DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions.
2.	Amendment after Non-Final office action filed on 8/2/2022 is acknowledged.  
3.	Claims 2-4, 6-8 and 22 have been cancelled.
4.	New claim 26 has been added.
5.	Claims 1, 5, 9-21 and 23-26 are pending in this application.
6.	Claims 21 and 23-25 remain withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  Claims 9 and 10 remain withdrawn from consideration as being drawn to non-elected species.  
7.	Applicant elected without traverse of Group 1 (claims 1-7, 9-20 and 22) and elected without traverse of SEQ ID NO: 2 as species of cell penetrating carrier peptide; chemical compounds as species of active ingredient; covalent bond as species of bond to combine the carrier peptide and the active ingredient; and iron-based contrast agent as species of contrast agent in the reply filed on 7/17/2020.  
Restriction requirement was deemed proper and made FINAL in the previous office actions.  Group 1 is drawn to a conjugate consisting of a cell penetrating carrier peptide and an active ingredient, wherein the carrier peptide is a peptide consisting of any one amino acid sequence of SEQ ID NO: 2 to SEQ ID NO: 9 and SEQ ID NO: 11 to SEQ ID NO: 77, wherein the active ingredient does not comprise the amino acid sequence of telomerase, and wherein the carrier peptide and the active ingredient are coupled via a non-covalent bond, a covalent bond, or mediation of linker; a contrast agent comprising such conjugate; a composition comprising such conjugate as an active ingredient; a cell penetrating carrier peptide consisting of any one amino acid sequence of SEQ ID NO: 2 to SEQ ID NO: 42, or SEQ ID NO: 44 to SEQ ID NO: 77; and a conjugate which is a fusion protein that comprises a cell penetrating carrier peptide and an active ingredient, wherein the carrier peptide is a peptide consisting of any one amino acid sequence of SEQ ID NO: 2 to SEQ ID NO: 9 and SEQ ID NO: 11 to SEQ ID NO: 77.  A search was conducted on the elected species; SEQ ID NO: 2 as the elected species of cell penetrating carrier peptide recited in instant claim 20 and iron-based contrast agent as the elected species of contrast agent appear to be free of prior art.  However, prior art was found for chemical compounds as the elected species of active ingredient; and covalent bond as the elected species of bond to combine the carrier peptide and the active ingredient.  A search was extended to the genus in claims 1, 13, 16, 20 and 26; and the genus recited in claims 13 and 20 appear to be free of prior art.  However, prior art was found for the genus recited in instant claim 1, 16 and 26.  Claims 9 and 10 remain withdrawn from consideration as being drawn to non-elected species.  Claims 1, 5, 11-20 and 26 are examined on the merits in this office action. 

Terminal Disclaimer
8.	The terminal disclaimer filed on 8/2/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending Application Nos. 17/032781 and 17/112935 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
Withdrawn Rejections
9.	Rejection to claims 1, 5, 6 and 11-19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (written description) is hereby withdrawn in view of Applicant's amendment to the claim.
10.	Rejection to claims 1, 5, 6 and 16-19 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Harrington et al (US 7390891B 1), and as evidenced by the Cysteine document (enclosed pages 1-3, accessed 3/28/2022, from https://www.urmc.rochester.edu/encyclopedia/content.aspx?contenttypeid=19&contentid=Cysteine#:~:text=Cysteine%20may%20play%20a%20role,fat%20and%20increase%20muscle%20mass) is hereby withdrawn in view of Applicant's amendment to the claim.
11.	Rejection to claims 1, 5, 6 and 11-16 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Counter et al (Oncogene, 1998, 16, pages 1217-1222, cited and enclosed in the previous office actions), and as evidenced by Telomerase catalytic subunit-synthetic construct (pages 1-2, from https://www.ncbi.nlm.nih.gov/, 9/15/2005, cited and enclosed in the previous office actions), and further in view of Seiwert et al (J Am Soc Mass Spectrom, 2008, 19, pages 1-7, cited and enclosed in the previous office actions) is hereby withdrawn in view of Applicant's amendment to the claim.
12.	The provisional ODP rejections over claims of co-pending Application Nos: 17/032781 and 17/112935 are hereby withdrawn in view of Applicant's filing of terminal disclaimer.



New Rejections
Claim Rejections - 35 U.S.C. § 112 second paragraph
13.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
 

14.	Claims 1, 5 and 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
15.	Claim 1 recites "A conjugate consisting of a cell penetrating carrier peptide and an active ingredient, wherein the carrier peptide is a peptide consisting of any one amino acid sequence of SEQ ID NO: 2 to SEQ ID NO: 9 and SEQ ID NO: 11 to SEQ ID NO: 77, wherein the active ingredient does not comprise the amino acid sequence of telomerase, and wherein the carrier peptide and the active ingredient are coupled via a non-covalent bond, a covalent bond, or mediation of linker”.  The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim (see MPEP § 2111.03 II).  Therefore, a conjugate consisting of a cell penetrating carrier peptide and an active ingredient cannot comprise a linker.  Thus, the metes and bounds of instant claim 1 is vague and indefinite.  Because claims 5 and 11-19 depend from indefinite claim 1, and none of the dependent claims clarifies the point of confusion, they must also be rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 U.S.C. § 102
16.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


17.	Claims 1, 5 and 16-19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gaudernack et al (US 7794723 B2), and as evidenced the Health Benefits of Glycine document (from https://www.webmd.com/diet/health-benefits-glycine#1, 11/7/2020, enclosed pages 1-2). 
The instant claims 1, 5 and 16-19 are drawn to a conjugate consisting of a cell penetrating carrier peptide and an active ingredient, wherein the carrier peptide is a peptide consisting of any one amino acid sequence of SEQ ID NO: 2 to SEQ ID NO: 9 and SEQ ID NO: 11 to SEQ ID NO: 77, wherein the active ingredient does not comprise the amino acid sequence of telomerase, and wherein the carrier peptide and the active ingredient are coupled via a non-covalent bond, a covalent bond, or mediation of linker; and a composition comprising such conjugate as an active ingredient.  
Please note: with regards to the limitation "wherein the active ingredient does not comprise the amino acid sequence of telomerase" recited in instant claim 1, the Examiner is interpreted such limitation as the active ingredient does not comprises full length of telomerase.
Gaudernack et al teach peptide of SEQ ID NO: 29 consisting of the amino acid sequence EVRQHREARPALLTSRLRFIPKPDG; and a composition comprising such peptide for generating a T cell response, for example, Abstract; and columns 27-28, SEQ ID NO: 29.  The peptide of SEQ ID NO: 29 consisting of the amino acid sequence EVRQHREARPALLTSRLRFIPKPDG in Gaudernack et al comprises the amino acid sequence EVRQHREARPALLTSRLRFIPKPD (identical to the cell penetrating carrier peptide of instant SEQ ID NO: 42 recited in instant claim 1).  And as evidenced by the Health Benefits of Glycine document, glycine (a chemical compound) is an active ingredient recited in instant claims 1 and 5 (see for example, page 1, Section "Health Benefits").  Therefore, the peptide of SEQ ID NO: 29 in Gaudernack et al is a conjugate recited in instant claims 1 and 5.  It reads on chemical compounds as the elected species of active ingredient; and covalent bond as the elected species of bond to combine the carrier peptide and the active ingredient.  It meets the limitations of instant claims 1, 5 and 16.  Furthermore, in the instant case, the only active ingredient recited in instant claim 16 is the conjugate of instant claim 1. 
With regards to the intended usage limitations recited in instant claims 17-19, in the instant case, the intended use limitations do not patentably distinguish the instant claimed composition from the prior art composition, since such intended use does not create a structural difference between the claimed composition and the prior art composition.  In order to be limiting, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitation (see MPEP § 2111.02).  In the instant case, there is no evidence that the prior art composition is not capable of preforming the intended use recited in instant claims 17-19.  Therefore, the composition comprising the peptide of SEQ ID NO: 29 in Gaudernack et al meets the limitations of instant claims 17-19.
Furthermore, the MPEP states the following: “A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990)” (see MPEP § 2131.02).
Since the reference teaches all the limitations of instant claims 1, 5 and 16-19; the reference anticipates instant claims 1, 5 and 16-19.


18.	 Claim 26 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Counter et al (Oncogene, 1998, 16, pages 1217-1222, cited and enclosed in the previous office actions), and as evidenced by Telomerase catalytic subunit-synthetic construct (pages 1-2, from https://www.ncbi.nlm.nih.gov/, 9/15/2005, cited and enclosed in the previous office actions).
The instant claim 26 is drawn to a conjugate which is a fusion protein that comprises a cell penetrating carrier peptide and an active ingredient, wherein the carrier peptide is a peptide consisting of any one amino acid sequence of SEQ ID NO: 2 to SEQ ID NO: 9 and SEQ ID NO: 11 to SEQ ID NO: 77.  
Counter et al, throughout the literature, teach a fusion protein hTERT-HA comprising human telomerase reverse transcriptase (hTERT) and an influenza virus hemagglutinin (HA) epitope tag, for example, Abstract; and page 1219, left column, the 3rd paragraph.  And as evidenced by the Telomerase catalytic subunit-synthetic construct document, the fusion protein hTERT-HA in Counter et al comprises a peptide consisting of any one of the amino acid sequence of instant SEQ ID NOs: 2-9 and 11-77 recited in instant claim 1.  Furthermore, in the broadest reasonable interpretation, the part of the fusion protein hTERT-HA other than instant SEQ ID NOs: 2-9 and 11-77 is the active ingredient recited in instant claim 26.  Therefore, the fusion protein hTERT-HA in Counter et al is a conjugate recited in instant claim 26.  And it reads on chemical compounds as the elected species of active ingredient; and covalent bond as the elected species of bond to combine the carrier peptide and the active ingredient.    
Since the reference teaches all the limitations of instant claim 26; the reference anticipates instant claim 26.

Examiner's Notes
19.	The conjugate recited in instant claims 11 and 12, the contrast agent recited in instant claims 13-15, and the cell penetrating carrier peptide recited in instant claim 20 are free of prior art.  The closest prior art is Gaudernack et al (US 7794723 B2).  The teachings of Gaudernack et al have been set forth in Section 17 above.  However, there is no teaching, motivation, or other type of suggestion to alter the peptide of SEQ ID NO: 29 in Gaudernack et al and arrive at the conjugate recited in instant claims 11 and 12, the contrast agent recited in instant claims 13-15, and the cell penetrating carrier peptide recited in instant claim 20.  Therefore, the conjugate recited in instant claims 11 and 12, the contrast agent recited in instant claims 13-15, and the cell penetrating carrier peptide recited in instant claim 20 are both novel and unobvious over the prior art of record; and they are markedly different from what exist in nature.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claim 9, 10, 21 and 23-25 are withdrawn.  Claims 1, 5, 11-19 and 26 are rejected.  Claim 20 is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534. The examiner can normally be reached Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LI N KOMATSU/Primary Examiner, Art Unit 1658